Case 1:18-cV-05628-S.]-ST Document 16 Filed 01/04/19 Page 1 of 2 Page|D #: 312
Case 1:18-cv-05628-S.J-ST Document15-4 Filed 01/04/19 Page 1 of 2 PagelD #: 310

UNITED STATES DISTRICT COURT FOR THE
EASTERN I)IS’I`RIC'I` OF NEW YORK

 

CORY HAMMOCK,

P}aimiff, 1:18~CV.05628~sJ~sT
V.

TEMPORARY

MoVING sTATE To sTATE, LLC, RESTRAINING ORDER

sTATE To sTATE MoviNG NY iNC,
sTATE MOVING GRoUP LLC,
MICKEY MILLER, NATALIE sent/nn
ana DoEs 1-6,

 

Det`endants.

Plaintiff Cory Hammock (“Hammocl<”) applied to this Coul't for a Teinporary Restraining
Order. ri`he application and accompanying documentation Were presented to tile Court at
approximately 3:l5 p.rn., on Ja_nuary 4, 2019. This Couit tinds that immediate and irreparable
injury, loss, and damage will result to Hammock if this Order is not granted forthwith, and that
there is good and sufficient reason to enter this Order forthwith.

IT IS I-IEREBY ORDERED, until further order of this Court, that Defendants are restrained as
follows:

l. Det`endants are restrained from taking any action to anction, desti‘oy, or othelwise dispose
of any of Plaintii`t’ s personal property (the "Property") in their possession or control,
including any Property held by Defendants through a third party.

2. To the extent the Property is held by a third party, Defendants shall disclose to Piaintiff
as soon as practicable and no later than by close of business on January 7, 2019, the name
and contact information of any third party involved in the storage of the Property. Defendants
shall disclose by sarne date the location, including addi'ess, Where the Property is stored, if

known.

 

Case 1:18-cV-05628-S.]-ST Document 16 Filed 01/04/19 Page 2 of 2 Page|D #: 313
Case 1:1B-cv-0562B-SJ-ST Doculnent15-4 Filed 01/04/19 Page 2 ot 2 PagelD #: 311

3. Granting such other and further relief as this Court deems just and equitablel

'I`his Ternporary Restraining Order shall remain in force until a hearing regarding preliminary
and/or final injunctive relief can be held in the United States District Court for the Eastern District
chew Yorl<, entire Sth day of January, 2019, at 8:30 a.rn. Failure to abide by this Order will result
in sanctionsl

lt is further ORDERED that a copy of this Order, together With the papers upon which it is
granted, be personally served upon the Defendants or their attorneys on or before January 4,

2019.

ENTERED this 4th day of Ianuary, 2019

/-;/-)

/
/

jr ')

/ f,,-“""’Unaed rates ni`§triarrudge "
\_r.,

 

